Citation Nr: 0413413	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran had active military service from December 1958 to 
March 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection for 
diabetes mellitus.  The RO rated the diabetes as 20 percent 
disabling.  In addition, by rating decision in January 2003 
service connection for diabetic retinopathy secondary to 
diabetes was granted and a 10 percent rating was assigned.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  In claims for disability 
compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.

The veteran and his representative have argued that the 
veteran's diabetes is worse than indicated by the current 
rating assigned and assert that the veteran should be 
accorded another examination to determine the current extent 
of the service-connected diabetes.  VA is obliged to afford 
veterans contemporaneous examinations where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records.  In 
this case, the record indicates the veteran has received 
ongoing treatment for several disorders at the VA Medical 
Center (VAMC) in Biloxi, Mississippi.  The RO should obtain 
all outstanding VA medical records from January 2003 to the 
present.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.  
Particularly the RO must notify the 
veteran as to what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.

2.  The RO should ask the veteran to 
identify any private providers who have 
treated him since December 2001 for his 
diabetes.  The RO should obtain copies of 
medical records concerning the veteran 
from each physician the veteran 
identifies.

3.  The RO should request that the Biloxi 
VAMC furnish copies of all records of 
treatment and/or evaluation of the 
veteran from January 2003 up to the 
present time.

4.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to determine the severity of 
his service-connected diabetes mellitus.  
The claims file must be made available to 
the examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Following examination of the 
veteran and a review of the medical 
records, the examiner should identify, 
discuss, and evaluate all current 
manifestations of diabetes mellitus and 
its severity.  

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


